927 N.E.2d 648 (2008)
Vicky ELSBURY, etc., et al., Appellees,
v.
STANN & ASSOCIATES, et al., etc. (Judith Baar Topinka, etc., Appellant.).
No. 104388.
Supreme Court of Illinois.
April 23, 2008.

ORDER
This cause coming to be heard on the supplemental brief of the appellant, pursuant to this court's order of March 19, 2008, and the court being fully advised in the premises;
IT IS ORDERED that the appeal is dismissed as moot. In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment and opinion in Elsbury v. Stann & Associates, 371 Ill.App.3d 181, 308 Ill.Dec. 466, 861 N.E.2d 1031 (2007).
Order entered by the Court.